ORDER

PER CURIAM:
AND NOW, this 17th day of October, 1997, upon consideration of the Report and Recom*551mendations of the Disciplinary Board dated August 27,1997, it is hereby
ORDERED that STEVEN A. McCLAREN, a/k/a STEVEN A. REINER, be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one (1) day, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
ZAPPALA and NIGRO, JJ., dissent and would enter an order suspending respondent for a period of two years.